Citation Nr: 0911642	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO. 05-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES
 
1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.
 
2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).
 
3. Entitlement to service connection for hypertension.
 
4. Entitlement to service connection for PTSD.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans 
Services
 
 

WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1978 to 
January 1980. 
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated June , October, and 
December 2003 and in March 2006.
 
In November 2008, the Veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end of 
this decision.
 
In part, the Veteran seeks entitlement to service connection 
for psychiatric disability and for PTSD. Al though PTSD is a 
psychiatric disability, claims of service connection for that 
disorder are subject to distinct law and regulations. 
Therefore, entitlement to service connection for PTSD will be 
considered separately from that for a psychiatric disability. 
 
The issues of entitlement to service connection for 
hypertension and PTSD are addressed in the REMAND portion of 
the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington , DC .
 
 



FINDINGS OF FACT
 
1. In an unappealed rating decision, dated in April 1981, 
denied the Veteran's claim of entitlement to service 
connection for a gastrointestinal disability, diagnosed 
primarily as derotation of the volvulus of the colon with 
lysis of adhesions.
 
2. Evidence associated with the record since the April 1981 
decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a gastrointestinal disability. 
 
3. In an unappealed rating decision, dated in April 1981, 
denied the Veteran's claim of entitlement to service 
connection for a psychiatric disability, diagnosed primarily 
as a personality disorder with explosive features.
 
4. Evidence associated with the record since the April 1981 
decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disability. 
 
 
CONCLUSIONS OF LAW
 
1. The April 1981 rating decision, which denied entitlement 
to service connection for a gastrointestinal disability, 
diagnosed primarily as derotation of the volvulus of the 
colon with lysis of adhesions, is final. 38 U.S.C.A. § 
7105(c) (West 2002 and Supp. 2008); 38 C.F.R. § 20.1103 
(2008).
 
2. New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
gastrointestinal disability, diagnosed primarily as 
derotation of the volvulus of the colon with lysis of 
adhesions. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.156 (2008).
 
3. The RO's April 1981 rating decision, which denied 
entitlement to service connection for a psychiatric 
disability, diagnosed primarily as a personality disorder 
with explosive features, is final. 38 U.S.C.A. § 7105(c) 
(West 2002 and Supp. 2008); 38 C.F.R. § 20.1103 (2008).
 
4. New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
a psychiatric disability, diagnosed primarily as a 
personality disorder with explosive features. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duty to Notify and Assist
 
Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a gastrointestinal 
disability, and a psychiatric disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.
 
A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for a gastrointestinal disability and for a psychiatric 
disability. In April 1981, the RO denied entitlement to 
service connection for a psychiatric disability, and for a 
gastrointestinal disability. However, the Veteran did not 
perfect an appeal. Therefore, the 1981 rating decisions are 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. The 
Veteran has since submitted an application to reopen those 
claims, and there is no issue as to providing an appropriate 
application form or completeness of the application. 
 
Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
information and evidence to be provided by the Veteran, as 
well as the evidence which VA would attempt to obtain. VA 
informed the Veteran of the deficits in the evidence which 
existed at the time of the prior denials, as well the 
requirements to support the underlying service connection 
claim. VA did not notify the Veteran of the manner in which 
it determined disability ratings and effective dates, should 
service connection be granted. However, because the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
moot. Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant. Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See, e.g., ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
 
After notice was provided to him, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims. He was provided the opportunity to present 
pertinent evidence and testimony. VA received his service 
treatment records and his service personnel records, as well 
as records reflecting his treatment before and after service. 
Moreover, he testified at his November 2008 hearing before 
the undersigned Veterans Law Judge and the record was left 
open for 45 days, so that the Veteran could submit additional 
evidence to support his claim. No additional evidence was 
received, and the Veteran has not, otherwise, identified any 
further information or evidence which could be used to 
support his claims. In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication. Accordingly, the 
Board will proceed to the claims.
 
Analysis
 
The Gastrointestinal Disability
 
The Veteran seeks entitlement to service connection for 
gastrointestinal disability. When the RO denied entitlement 
to service connection for that disorder in 1981, as now, 
service connection could be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1131. 
 
Every veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrated that the injury or disease 
existed before acceptance and enrollment.  38 C.F.R. 
§ 3.304(b). 
 
A preexisting injury or disease was considered to have been 
aggravated by active military service, where there was an 
increase in disability during such service, unless there is a 
finding that the increase in disability had been due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a). The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, were not 
considered service connected unless the disease or injury had 
been otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b)(1).
 
Service connection can, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 
 
In 1981, the evidence of record consisted of the Veteran's 
service treatment records which showed that the Veteran had 
undergone exploratory surgery in June 1978 and for a small 
bowel obstruction and lysis of adhesions. However, during his 
October 1978 service entrance examination, his abdomen and 
viscera were normal; and he was found fit for enlistment. 
 
In February and June 1979, the Veteran experienced pain in 
left upper quadrant pain similar to that in June 1978. The 
diagnoses included a hiatal hernia, a volvulus of the colon, 
and abdominal adhesions.  He underwent additional surgery in 
February 1979. However, because the additional surgery was 
performed to ameliorate the residuals of his preservice 
disability, and because there was no competent evidence that 
the preexisting abdominal disability had been otherwise 
aggravated by service, service connection was denied. As 
noted above, that decision became final.
 
Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.
 
When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 
 
If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999). 
 
As he previously argued, the Veteran continues to report that 
his preservice abdominal pathology increased on active duty 
when his drill instructor struck him in the stomach with a 
rifle butt. Therefore, he maintains that service connection 
is warranted on the basis of traumatic aggravation. However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran has not presented new and material evidence to reopen 
that claim. Accordingly, the prior denial will be confirmed 
and continued. 
 
Evidence added to the record since the RO's 1981 decision 
consists of records of a March 1978 hospital admission; 
records showing his June 1978 surgery; his service personnel 
records; VA medical records reports reflecting his treatment 
from May 1981 to October 2008; private medical records, 
reflecting his treatment from February 1986 to April 2003; 
and the transcript of his November 2008 hearing on appeal. 
Such evidence is new in the sense that it was not previously 
before VA. However, it is not material as it does not fill 
the deficits in the evidence which existed at the time of the 
prior denial. 
 
The claim that the Veteran was the victim of physical abuse 
in boot camp was previously considered in 1981, and found to 
be not supported by the evidence of record.  Since then, the 
appellant has offered no new evidence which would corroborate 
the claim.  Moreover, even assuming that the appellant was 
struck, there remains no evidence suggesting that his 
preexisting abdominal disorder was aggravated in service.  As 
noted above, the abdominal surgery in service was found to 
have been ameliorative in nature, and not to result in 
additional disability. Therefore, the additional evidence 
is either cumulative or redundant of the evidence on file in 
July 1981. Even when considered with the evidence previously 
of record, it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for an abdominal disability. Accordingly, it is not new and 
material, and, as such, it is insufficient to reopen the 
claim. Therefore, the appeal is denied.
 
The Psychiatric Disorder
 
The Veteran also seeks entitlement to service connection for 
a psychiatric disorder. He contends that it was first 
manifested by a personality disorder in service and that 
service connection is, therefore, warranted. However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
Veteran has not presented new and material evidence to reopen 
the claim of entitlement to service connection for 
psychiatric disability. Accordingly, the claim remains 
denied. 
 
As noted above, the only evidence on file at the time the RO 
last considered such a claim was the Veteran's service 
treatment records. Those records, including the reports of 
his service entrance and separation examinations, were 
negative for any complaints or clinical findings of a 
neurosis or psychosis, and there was no competent evidence of 
a psychosis during the Veteran's first year after service. 
During treatment for abdominal pain in August 1979, the 
treating physician considered the possibility that the 
Veteran's complaints were psychosomatic in nature. Although 
psychological testing reportedly showed schizophrenic 
tendencies, subsequent psychiatric workup in September 1979 
showed that the Veteran had been experiencing an acute 
situational disturbance due to marital dysfunction, and a 
borderline personality disorder with explosive tendencies. 
The situational disturbance was seen as self-limiting, rather 
than productive of chronic disability. The personality 
disorder was found to be longstanding in nature and present 
prior to service. In 1981, as now, personality disorders were 
not considered diseases for which service connection could be 
granted. In any event, there was no competent evidence of any 
chronic acquired psychiatric disability in service for which 
service connection could be granted. Accordingly, in April 
1981, the RO denied entitlement to service connection for 
psychiatric disability, and that denial became final.
 
Evidence added to the record since April 1981 is new in the 
sense that it has not been before VA previously. However, it 
is not material as it, too, remains negative for any chronic, 
identifiable psychiatric disability in service for which 
service connection could be granted. The additional evidence 
is negative for any findings of a neurosis or psychosis in 
service, or a compensably disabling psychosis during the 
Veteran's first year after service. As such, it is, 
essentially, cumulative or duplicative of evidence on file in 
April 1981. Even when considered with the evidence previously 
of record, it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disability. Accordingly, it is not new and 
material, and, as such, it is insufficient to reopen the 
claim. Therefore, the claim of entitlement to service 
connection for psychiatric disability remains denied.
 
 
 
ORDER
 
New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder is denied.
 
New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for 
hypertension. However, after reviewing the record, the Board 
finds that there may be outstanding evidence which could 
support the Veteran's claim. Accordingly, that issue require 
further development, prior to further consideration by the 
Board. 
 
The report of the Veteran's service entrance examination is 
negative for any complaints or clinical findings of 
hypertension. However, during service in August 1979 and in 
January 1980, he had blood pressure readings of 150/100 and 
140/100. Evidence currently on file shows that the Veteran 
was treated for hypertension in August 1998. 
 
During his November 2008 hearing, the Veteran testified that 
during the year after his discharge from service, he sought 
treatment for high blood pressure at the VA outpatient 
clinic in Savannah, Georgia . He has also reported treatment 
at the VA medical center in Charleston , South Carolina .  
However, that evidence has not yet been requested for 
association with the claims folder. 
 
Finally, the Veteran seeks entitlement to service connection 
for PTSD.  On several occasions, the last being August 2008, 
the RO denied the Veteran's claim for service connection for 
PTSD. In September 2008, the Veteran filed a Notice of 
Disagreement with that decision. Since the Veteran submitted 
a timely notice of disagreement regarding that issue, the 
Board is required to remand this issue to the RO for issuance 
of a Statement of the Case. Manlincon v. West, 12 Vet. App. 
238 (1999). 
 
In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:
 
1. Issue a statement of the case 
concerning the claim of entitlement to 
service connection for PTSD. If, and only 
if, the Veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board. See 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 20.200, 202 (2008). 
 
2. Request the records of the Veteran's 
treatment at the Savannah VA outpatient 
clinic and at the Charleston VA medical 
center from January 1980 to August 1998. 
Such records must be requested directly 
from each of those VA facilities and 
should include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records. Also request that the Veteran 
provide any such records he may have in 
his possession.  Efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).
 
3. When the foregoing actions have been 
completed, undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations. Then 
readjudicate the issue of entitlement to 
service connection for hypertension. If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 
 
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do 
so. However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


